PER CURIAM:
Douglas L. Jones appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915A(b) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jones v. Williams, No. 7:08-cv-00436-jct-mfu, 2008 WL 2943145 (WD.Va. July 30, 2008). We dispense with oral argument because the *302facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.